438 F.2d 531
UNITED STATES of America, Plaintiff-Appellee,v.Pierre Curtin DOZOIS, Defendant-Appellant.
No. 26116.
United States Court of Appeals, Ninth Circuit.
March 5, 1971.

Carl E. Stewart, Hollywood, Cal., for appellant.
Robert L. Meyer, U.S. Atty., David P. Curnow, Asst. U.S. Atty., David R. Nissen, Chief, Crim.  Div., Los Angeles, Cal., for appellee.
Before CARTER, WRIGHT and TRASK, Circuit Judges.
PER CURIAM:


1
Appellant appeals from his conviction and sentence of possession of stolen government property, in violation of 18 U.S.C. 641.  We affirm.


2
Appellant complains that the court's supplemental instructions were erroneous; that the court erred in refusing to grant a mistrial after the court excluded a government exhibit and related evidence; and finally that it was plain error for the court to omit instructions as to the effect of appellant's character evidence.  We find no error.


3
Judgment is affirmed.